Citation Nr: 0007489	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for fungal cellulitis. 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1974.  He also had additional periods of active duty for 
training from 1974 to 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.  In August 1998, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's fungal cellulitis was not incurred in 
service or aggravated by any period of active duty for 
training.  


CONCLUSION OF LAW

Fungal cellulitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As a result, the VA has a 
duty to assist the veteran in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In this case, the veteran maintains that he currently suffers 
from fungal cellulitis on his lower extremities as a result 
of service.  He maintains that he suffered from "jungle 
rot" of both feet while serving in Vietnam which eventually 
developed into fungal cellulitis.  He also claims that this 
condition was aggravated by his period of active duty for 
training (ACDUTRA) in 1992.  

The veteran's service medical records from his original 
period of active duty show no treatment for a skin condition 
of the feet.  Of particular relevance, an entrance 
examination report dated in April 1971 documents a history of 
athletes' foot, with no current findings reported.  A May 
1973 periodic examination report notes a history of a rash on 
the veteran's groin for the past 11/4 years.  A January 1974 
separation examination report makes no reference to any skin 
condition of the feet or groin. 

The private medical records associated with the claims file 
reflect that the veteran was first treated for cellulitis of 
the right leg in September 1980 at Southside Medical Center.  
Subsequent records from that facility show additional 
treatment for cellulitis on the veteran's right foot in April 
1987 and on his left leg in September 1991.  

Records from Pacific Railroad Clinic show treatment for this 
condition on the veteran's left lower extremity in March 
1985.  After antibiotic treatment did not help, the veteran 
was admitted to Saint Joseph Hospital later that month.  It 
was noted that discoloration of the left shin developed 
approximately ten days prior to admission.  The impression 
was cellulitis of the lower left leg.

In October 1992, the veteran was admitted to Methodist 
Hospital through the Emergency Room for acute cellulitis and 
fever.  Examination was performed by Robert G. Penn, M.D., an 
infectious disease specialist, who recorded the veteran's 
history of developing "jungle rot" of his feet area in 1971 
while in Vietnam, with the onset of cellulitis in 1980.  Dr. 
Penn provided diagnoses of cellulitis and chronic tinea 
pedis.  He clarified that the veteran had an acute and 
recurrent cellulitis of the right lower extremity involving 
the thigh and calf.  Dr. Penn explained that a predisposing 
factor appeared to be the veteran's chronic "jungle rot," 
which was likely a dermatophyte infection acquired in 
Vietnam.  The veteran was discharged from Methodist Hospital 
and followed by Dr. Penn on several occasions in October 
1992.  Dr. Penn reiterated that the veteran's cellulitis of 
the right lower extremity was associated with a chronic tinea 
pedis or a "jungle rot" problem associated with his Vietnam 
service. 

The veteran was afforded a VA compensation examination in 
July 1993 to determine the nature and manifestations of his 
cellulitis.  The examiner recorded the veteran's history of 
developing leg problems in Vietnam.  The veteran related that 
he waded through water in the jungles of Vietnam, and never 
removed his boots or changed his socks.  It was noted that he 
had developed pain, itching and burning of both feet after 
returning from Vietnam.  The veteran said that his current 
symptoms involved a rash with pain and itching, as well as 
bilateral foot tenderness and occasional muscle soreness in 
the right leg.  The examiner concluded with a diagnosis of 
fungal cellulitis.

At a VA examination in August 1996, the veteran reiterated 
his history of "jungle rot" in Vietnam with cellulitis 
diagnosed in 1980.  Physical examination revealed 
hyperpigmented and atrophic plaques on both legs below the 
knee.  Under the diagnosis section of the report, the 
examiner noted: "history chronic fungal infection, secondary 
to cellulitis (with paucity of past medical records 
available-this diagnosis made mostly by history.)"

The veteran testified at a hearing before the undersigned 
member of the Board in January 1998.  The veteran stated that 
he suffered from chronic problems with his feet in Vietnam.  
He explained that he arrived in country during the monsoon 
season and that his feet were constantly wet and itchy.  He 
admitted that he never changed his boots because of 
mosquitoes and his fear of being attacked at night.  He 
indicated that he was provided creams and powders by medics 
for his feet, and that he developed a rash on his groin in 
1972.  The veteran explained that from 1973 until 1980 (when 
cellulitis was first diagnosed), he treated his feet with 
over-the-counter medications.  He said that ACDUTRA from 
February to July of 1992 aggravated this condition which 
required hospitalization in October 1992.  Finally, the 
veteran argued that opinions offered by Dr. Penn clearly 
relate his cellulitis to service. 

At this hearing, the veteran submitted a January 1998 letter 
from [redacted], who stated that he had served 
with the veteran in Vietnam.  Mr. [redacted] indicated that the 
veteran constantly had serious problems with his feet in 
Vietnam.  The veteran also submitted photographs taken in 
January 1998 which depict lesions and sores on both his legs 
and left foot. 

Private medical records dated from 1998 to 1999 show 
treatment for ulcerations of the left lower extremity 
diagnosed as venous stasis ulcers.  These include records 
from Hershell Stoller, M.D.; Jane M. McCormick, M.D.; and 
Greg W. Morrison, P.A.C.  None of these records includes an 
opinion by any of these medical professionals relating the 
veteran's ulcers to his period of military service. 

The Board requested that the veteran be afforded a VA 
dermatological examination to determine whether or not his 
cellulitis is related to service.  VA examination reports 
dated in October and November of 1998 note that the veteran's 
cellulitis and venous insufficiency began in 1980 and 
developed into a chronic condition.  The diagnoses were 
chronic stasis edema and ulceration of the lower leg with 
possible vascular insufficiency.  However, neither examiner 
expressed an opinion as to the likelihood that the veteran's 
current cellulitis is related to foot problems during his 
period of military service. 

The veteran therefore underwent an additional VA examination 
in January 1999.  At that time, it was noted that the veteran 
had bilateral venous insufficiency which was related to 
valvular insufficiency in the deep veins of the legs.  The 
examiner commented that deep vein thrombosis was the most 
common cause of this condition, but that venous insufficiency 
could also occur as a hereditary condition.  He indicated 
that, to his knowledge, neither condition was associated with 
an infectious disease of the feet.  The examiner thus 
concluded that the veteran's current condition was not 
related to any type of foot infection.  In a March 1999 
addendum report, the examiner added that the veteran's 
cellulitis and chronic stasis eczema was a separate entity 
and not related to any tinea pedis he may have had in 
service.  He explained that the area of cellulitis could 
sometimes be infected with a low-grade function which could 
complicate this situation, but would not be the original 
cause of cellulitis and chronic stasis eczema of the lower 
leg. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
fungal cellulitis.  Service medical records from the 
veteran's initial period of active duty make no reference to 
any skin problems of the feet.  Nevertheless, the veteran 
argues that the Board must accept his statements concerning 
the incurrence of jungle rot in service because this 
condition developed while he was engaged in combat.  Under 38 
U.S.C.A. § 1154(b) and 38 C.F.R.        § 3.304(d), the 
effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service, and to this end, all 
doubt will be resolved in the veteran's favor.  In this case, 
however, no evidence shows that the veteran was ever engaged 
in combat with an enemy force.  

In any event, even assuming for discussion purposes that the 
Board accepts the veteran's statements concerning the 
incurrence of jungle rot in service, the preponderance of the 
evidence is against a finding that the veteran's currently 
diagnosed fungal cellulitis is related to any skin condition 
identified in service. 
The Board has carefully considered the opinion provided by 
Dr. Penn who stated that a predisposing factor of the 
veteran's cellulitis appeared to be chronic "jungle rot," 
which was likely a dermatophyte infection acquired in 
Vietnam.  This opinion, however, does not appear to be based 
on a review of the veteran's claims file.  In Swann v. Brown, 
5 Vet. App. 177, 180 (1993), the Court held that, without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran.  As such, Dr. Penn's opinion relating the 
veteran's cellulitis to a skin condition incurred in service 
can be considered no more than mere speculation.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  

In contrast, in January 1999, a VA physician did review the 
medical evidence of record and found no relationship between 
veteran's cellulitis and chronic stasis eczema and his period 
of active duty service.  As this opinion was rendered 
following a review of the record, including service medical 
records, the Board affords it greater probative value than 
the opinion provided by Dr. Penn.  In addition, the VA 
examiner stated his bases and rationale underlying his 
conclusion.  No such rationale or bases were articulated in 
Dr. Penn's report.  The Board also notes that no medical 
evidence suggests that the veteran's fungal cellulitis was 
aggravated by any period of ACDUTRA.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for fungal cellulitis.

The Board has also considered lay statements provided by the 
veteran and Mr. [redacted].  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that either of these individuals possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of fungal cellulitis, their lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for this condition.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for fungal cellulitis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for fungal cellulitis is denied.



		
	WARREN W. RICE JR.
	Member, Board of Veterans' Appeals



 

